                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE


DANE L. DUCKETT,                                     )
                                                     )
               Plaintiff,                            )      NO. 2:18-cv-00024
                                                     )
               v.                                    )      JUDGE CRENSHAW/
                                                     )      MAGISTRATE JUDGE BROWN
CASEY COX, Sheriff,                                  )
TIM CLAFLIN, Jail Administrator,                     )
JEFF SHELTON, Jail Medical Staff, and                )
RICHARD BUURMAN, M.D.                                )
                                                     )
               Defendants.                           )

                                             ORDER

       The Plaintiff has filed a request for assistance in obtaining his medical records from the

Morgan County Correctional Facility (MCCX) where he is presently incarcerated. (DE 95) This

Motion is granted and the Warden of the MCCX is directed to provide the Plaintiff and Counsel

for the Defendants a copy of the Plaintiff’s medical records while confined to a facility under the

control of the Tennessee Department of Corrections. The Plaintiff has advised that the Custodian

of the Records at MCCX, Mrs. Burge, has advised a Court Order is required to release these

records.

       The    address       of   the   Defendant’s   counsel    is   Robyn      Beale    Williams

Farrar&Bates,LLP,-211SeventhAvenue,-NorthSuite500 Nashville, TN 37219

       The Clerk will send a copy of this order to the Warden on MCCX at Wartburg.

       SO, ORDERED.


                                       /s/ Joe B. Brown______________
                                       Joe B. Brown
                                       United States Magistrate Judge
